OPINION
ROBERTS, Judge.
This is an appeal from a conviction for robbery by firearms. The State filed a motion waiving the death penalty. The punishment was assessed by the court at 20 years on a plea of guilty.
The record reflects that appellant, armed with a pistol, robbed the owner of a furniture store in Austin. The sufficiency of the evidence is not challenged.
In his brief, appellant’s counsel raises four arguable grounds of error, but is of the opinion that the appeal is frivolous. In accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493, and Gainous v. State, 436 S.W.2d 137 (Tex.Cr.App.1969), counsel has notified appellant of the grounds and a copy of the said brief has been delivered to appellant, who files no pro se brief herein and certifies that he does not desire to do so.
We have examined the record. The appellant made a judicial confession and extrajudicial confession was admitted into evidence and there appears to be no error.
The judgment is affirmed.